
	
		I
		112th CONGRESS
		1st Session
		H. R. 554
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. McCotter
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To withdraw normal trade relations treatment from the
		  products of foreign countries that do not maintain acceptable standards of
		  religious freedom and worker rights.
	
	
		1.Short titleThis Act may be cited as the
			 Freedom Trade
			 Act.
		2.Withdrawal of normal
			 trade relations treatment from products of foreign countries that do not
			 maintain acceptable standards of religious freedom and worker
			 rightsTitle IV of the Trade
			 Act of 1974 is amended by adding at the end the following:
			
				3Additional
				Restrictions on Trade Relations with Foreign Countries
					441.Withdrawal of
				normal trade relations treatmentEffective on and after the end of the
				6-month period beginning on the date of the enactment of this chapter, and
				subject to the other provisions of this chapter—
						(1)normal trade
				relations treatment shall not apply to the products of a foreign country with
				respect to which a certification described in section 442 is not in effect;
				and
						(2)the column 2 rate
				of duty in the Harmonized Tariff Schedule of the United States shall apply to
				the products of such a foreign country.
						442.Certification
						(a)Initial
				certificationA certification
				described in section 441 is a certification that meets the following
				requirements:
							(1)The United States
				Commission on International Religious Freedom and the Secretary of State
				certify to the Committee on Foreign Affairs of the House of Representatives and
				the Committee on Foreign Relations of the Senate that the foreign country is
				not engaging in violations of religious freedom, as defined in section 3 of the
				International Religious Freedom Act of 1998 (22 U.S.C. 6402).
							(2)The Secretary of State and the Secretary of
				Labor certify to the Committee on Foreign Affairs of the House of
				Representatives and the Committee on Foreign Relations of the Senate that the
				foreign country is not restricting the freedom of workers to associate and the
				right of workers to organize and bargain collectively.
							(3)The Secretary of State and the Secretary of
				Labor certify to the Committee on Foreign Affairs of the House of
				Representatives and the Committee on Foreign Relations of the Senate that the
				foreign country does not prohibit or limit the functioning of free and
				independent labor unions.
							(b)RecertificationsNot later than 12 months after the date on
				which an initial certification is made under subsection (a) with respect to a
				foreign country and every 12 months thereafter—
							(1)the United States Commission on
				International Religious Freedom, the Secretary of State, and the Secretary of
				Labor (as the case may be) shall transmit to the Committee on Foreign Affairs
				of the House of Representatives and the Committee on Foreign Relations of the
				Senate a recertification that the conditions described in subsection (a) are
				continuing to be met with respect to the foreign country; or
							(2)if the United States Commission on
				International Religious Freedom, the Secretary of State, and the Secretary of
				Labor (as the case may be) is unable to make such a recertification with
				respect to the foreign country, the United States Commission on International
				Religious Freedom, the Secretary of State, and the Secretary of Labor shall
				transmit to the Committee on Foreign Affairs of the House of Representatives
				and the Committee on Foreign Relations of the Senate a report that contains the
				reasons therefor.
							(c)DefinitionsFor
				purposes of this section—
							(1)the right of workers to organize includes
				the right—
								(A)to establish and
				join organizations of workers of their own choosing without previous
				authorization, to write the constitutions and rules to govern those
				organizations, to elect or select the leadership of those organizations, and to
				determine the agendas and programs of those organizations;
								(B)to join
				confederations of organizations of workers, and affiliate with international
				organizations of workers; and
								(C)to be protected
				against dissolution or suspension of such organizations, confederations, or
				affiliations by any governmental authority; and
								(2)(A)the term free and
				independent labor union means a labor union that operates independently
				of any governmental authority or ruling party, is not required to join or be
				affiliated with a specific political party, and is allowed to strike (subject
				to an exception for employees providing essential services and a temporary
				exception during instances of acute national emergency);
								(B)the term acute national
				emergency means a crisis in which the normal conditions for the
				functioning of society are absent, such as in the case of a serious conflict,
				insurrection, or natural disaster; and
								(C)the term essential
				services means those services that, if interrupted, would endanger the
				life, personal safety, or health of the whole or part of the population.
								443.Relationship to
				other lawThe prohibitions in
				section 441 apply to a foreign country in addition to any other provision of
				law that otherwise operates as a prohibition or limitation on trade relations
				with the foreign
				country.
					.
		
